Citation Nr: 0501725	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-01 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for residuals of a right 
hand injury with degenerative disease of the right wrist and 
ischemic necrosis, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran had active service from February 1963 to February 
1967 and from June 1967 to June 1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 RO decision, which denied a rating in 
excess of 30 percent for residuals of a right hand injury.  
Then, in a March 2003 RO decision, the RO granted a 40 
percent rating for residuals of a right hand injury with 
degenerative disease of the right wrist and ischemic 
necrosis, effective from January 2002.  The veteran continued 
his appeal for a higher rating.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The veteran's residuals of a right hand injury with 
degenerative disease of the right wrist and ischemic necrosis 
are manifested by significant limitation of motion of the 
wrist, loss of sensation in the fourth and fifth fingers and 
partially sensation in the middle finger, marked decreased 
grip strength in the hand, some thenar and hypothenar 
atrophy, normal appearing intrinsic muscles, fingers that are 
all opposable to the thumb, and an ability to grasp things 
using the thumb and index finger; the disability is 
productive of no more than severe incomplete paralysis of the 
median nerve.


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent rating for 
service-connected residuals of a right hand injury with 
degenerative disease of the right wrist and ischemic necrosis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.120, 4.124a, Diagnostic Code 8515 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), among other things, redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The VCAA and its implementing regulations are 
applicable to the claim decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Pelegrini, 18 Vet. App. at 115, 
119-120.

In the instant case, VCAA notice was furnished to the veteran 
in April 2002, prior to the initial RO decision in June 2002, 
which denied an increased rating.  In that letter, the RO 
advised the veteran of what was required to prevail on his 
claim for an increased rating, what specifically VA has done 
and would do to assist in that claim, and what the veteran 
was expected to do.  The RO specifically informed the veteran 
that VA would assist him in obtaining records from Federal 
agencies, if properly identified, but that the veteran had to 
provide both identifying information and a signed release for 
VA to obtain private records on his behalf.  

Moreover, the RO informed the veteran of the information and 
evidence needed to substantiate his increased rating claim in 
rating decisions of June 2002 and March 2003, as well as in 
the statement of the case issued to him in December 2002.  
See 38 U.S.C.A. §§ 5102, 5103.  In these documents the RO 
informed the veteran of the reasons for its determination and 
the evidence it had considered in rendering such decision.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
based on the information the RO has provided to the veteran, 
as referenced above, VA has satisfied its obligation to 
notify.  

B.  Duty to assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim, such as 
pertinent VA medical evidence identified by the veteran.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The veteran maintains that 
he is entitled to an increased rating for his service-
connected residuals of a right hand injury with degenerative 
disease of the right wrist and ischemic necrosis on the basis 
that his condition is worse than reflected in the current 40 
percent rating.  He was afforded the opportunity to testify 
at a personal hearing in regard to his claim, but he 
declined.  

Additionally, VA has conducted necessary medical inquiry in 
an effort to substantiate the veteran's claim.  38 U.S.C.A.§ 
5103A(d).  The veteran was afforded VA medical examinations 
in May 2002 and January 2003, conducted by medical care 
professionals who reported relevant clinical findings 
regarding the severity of the veteran's service-connected 
right hand and wrist disability.  The Board notes that the 
veteran does not allege, nor does the record reflect, that 
there exists any additionally available evidence for 
consideration in his appeal.  The Board thus finds that VA 
has done everything reasonably possible to assist the 
veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim for an Increased Rating

A.  Factual background

In a March 1980 rating decision, the RO granted service 
connection and a noncompensable rating for residuals of a 
right hand injury, based on service medical records and a VA 
examination report.  The service records showed that in 1967 
the veteran underwent surgery for a tendon repair of the 
right forearm after he put his hand through a window.  
Thereafter he had some decrease in range of motion of the 
right hand, for which he had physical therapy.  A VA 
examination in October 1979 showed limitation of flexion of 
the right wrist, a good hand grip, well-healed lacerations of 
the wrist, decreased sensation over the ring finger, and 
normal X-rays of the right hand.  

In a July 1985 rating decision, the RO granted a 10 percent 
rating for the residuals of a right hand injury.  In May 
2000, the veteran requested an increased rating for his 
disability, and based on VA outpatient records and a VA 
examination, the RO granted a 30 percent rating for the 
disability.  A VA examination in June 1985 showed well-
healed, nontender scars on the right forearm and wrist, 
decreased anterior flexion of the wrist, good wrist strength 
and hand grasp, and a lagging behind of the fifth finger when 
the wrist is flexed.  

VA outpatient records dated in 2001 show continuing treatment 
for the right hand and wrist disability.  In September 2001, 
the veteran complained of increased pain in the right wrist 
for the past month, rating the pain a 10/10 all the time.  It 
was noted that he did not take any medication for the pain 
and wore a wrist splint that he did not like (he requested a 
different type).  On an orthopedic consult in October 2001, 
the veteran indicated that he did not wish to have an 
injection for treatment of post-traumatic arthritis of the 
right wrist, as had discomfort following the injection.  It 
was noted that he was recently placed on a medication that 
apparently caused some gastrointestinal discomfort.  He also 
did not wish to consider surgery.  The doctor noted that he 
did not have anything further to offer the veteran.  The 
veteran was to continue wearing his splint, and the doctor 
stated that when the veteran's symptoms became severe enough 
he would have to consider surgery.  In November 2001, the 
veteran complained of continuing right wrist pain and refused 
surgery at that time.  He was started on a new medication for 
the wrist pain.  

In a January 2002 statement, the veteran requested that his 
service-connected "wrist" disability be reevaluated.  

A January 2002 VA X-ray of the right wrist showed 
questionable Kienböck's disease with adjacent mild to 
moderate degenerative joint disease.  

In May 2002, the veteran underwent a VA examination.  He 
complained of pain and decreased limitation of motion of the 
right wrist.  It was noted that he was right-handed.  He 
reported that he took no pain medication at present and that 
he wore a "cock-up" wrist type of splint.  He noted that he 
was unable to work as a carpenter anymore because he could no 
longer hold a hammer.  On physical examination, there was a 7 
cm. flat scar over the dorsal distal right forearm on the 
radial aspect of the right wrist, generalized intrinsic 
thenar and hypothenar atrophy, slightly decreased grip 
strength on the right, exquisite tenderness over the distal 
radius to palpation, and much crepitus with any wrist 
movement.  Range of motion of the wrist was dorsiflexion to 
50 degrees, palmar flexion to 8 degrees, radial deviation to 
5 degrees, and ulnar deviation to 8 degrees.  X-rays of the 
right wrist revealed mild to moderate degenerative joint 
disease.  The diagnoses were degenerative joint disease of 
the right wrist and lost range of motion in the right wrist.  

A May 2002 VA MRI of the right upper extremity revealed 
multiple joint effusions, carpal cystic or erosive changes, 
and lunocapitate joint space narrowing, which were suggestive 
of calcium pyrophosphate dihydrate deposition disease (CPPD).  
There was bone edema and cystic erosive changes of the 
lunate, which probably correlated with the CPPD, and the 
possibility of ischemia of the lunate could not be completely 
excluded.  There were also tears of the triangle 
fibrocartilage and lunate triquetral ligament, and a 
questionable tear of the scapholunate ligament.  

In a June 2002 rating decision, the RO denied the veteran's 
claim of an increased rating for residuals of a right hand 
injury.  In a July 2002 statement, the veteran expressed his 
disagreement with the decision, claiming that his disability 
involved nerve, muscle, and tendon impairment that impacted 
his use of the right forearm and hand.
 
VA vocational rehabilitation records show that in March 2002 
the veteran was found to have a severe employment handicap 
due to a number of factors, to include service-connected 
disability, and that the issue of feasibility of 
rehabilitation services was unclear.  In July 2002, the 
veteran continued to complain of functional problems with his 
right (dominant) wrist, and it was noted that he was to 
obtain a better wrist brace from the prosthetics department.  
It was felt that the veteran was not employable, when 
considering the whole picture - his age, impact of social 
functioning by a mental disorder, and other varied disability 
issues.  The veteran was found to be not really interested in 
tracking towards employment, and rehabilitation services were 
found to be infeasible in his case.  

In a January 2003 statement, the veteran claimed that his 
disability rating should be increased because debilitating 
arthritis had developed in his right wrist, which had reduced 
his ability to lift, turn doorknobs, and operate an 
automobile with his right hand, among other things.  

In January 2003, the veteran underwent a VA examination.  He 
complained of an inability to grip anything due to lack of 
strength and an inability to grasp anything except with his 
thumb and index finger.  He was noted to be right-handed.  It 
was noted that he had not worked at his job since 1996 (he 
was formerly a carpentry foreman), and could no longer hold a 
hammer.  The veteran also complained of constant pain that 
was worse at the base of the thumb, and he indicated that 
pain worsened with any use of his right hand, such as opening 
doors and taking the lids off of jars.  On physical 
examination, there was a flat, nontender, nonadherent 8 cm. 
dorsal scar, two 2 cm. scars, and two 3 cm. scars on the 
anterior right forearm.  Range of motion of the right wrist 
was flexion to 26 degrees and extension to 8 degrees; there 
was no radial or ulnar deviation.  There was no sensation in 
the fourth and fifth fingers, and only partial sensation in 
the middle finger.  There was a very marked decreased grip 
strength in the right hand, which was rated as 3/5, and the 
veteran could only grasp things using his thumb and index 
finger.  There was some thenar and hypothenar atrophy.  The 
intrinsic muscles appeared to be normal.  He could oppose all 
fingers to the thumb but very slowly.  X-rays of the right 
wrist and hand showed a worsening of the degenerative disease 
in the wrist, which was now quite marked in the radial 
lunocapitate and scaphocapitate joints, and there was also a 
probable ischemic necrosis of the carpal lunate bone.  The 
diagnoses were marked degenerative disease of the right 
wrist, ischemic necrosis of the carpal lunate bone, and 
median nerve injury.  

In a March 2003 rating decision, the RO granted a 40 percent 
rating for the service-connected right hand disability, 
recharacterized as residuals of a right hand injury with 
degenerative disease of the right wrist and ischemic 
necrosis.  

In an October 2003 statement, the veteran's representative 
argued that the functional impairment of the veteran's right 
hand and wrist disability was such that a rating equivalent 
to that assigned for loss of use of the right hand was 
warranted.  In that regard, he added that a prosthesis would 
better serve the veteran than does his own right hand and 
wrist in its current state, and he submitted information 
obtained from the Internet about hand protheses.  

B.  Legal criteria and analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2003).

The Board has reviewed the veteran's claim for an increased 
rating in light of the history of the disability; however, 
where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In any case, the Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is also of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability.  

After a careful review of the evidence, the Board finds that 
the veteran has met the criteria for a 50 percent rating for 
his residuals of a right hand injury with degenerative 
disease of the right wrist and ischemic necrosis, as further 
discussed herein below.  

The veteran's service-connected right hand and wrist 
disability is currently rated 40 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215, for limitation of motion of 
the wrist, and 38 C.F.R. § 4.124a, Diagnostic Code 8516, for 
incomplete paralysis of the ulnar nerve.  

Under Code 5215, for limitation of motion of the wrist, a 10 
percent rating is assigned for either the major or minor hand 
with dorsiflexion less than 15 degrees or palmar flexion 
limited in line with the forearm.  Normal dorsiflexion of the 
wrist is from 0 to 70 degrees, and normal palmar flexion is 
from 0 to 80 degrees.  38 C.F.R. § 4.71, Plate I (2004).  
Normal ulnar deviation of the wrist is from 0 to 45 degrees, 
and normal radial deviation is from 0 to 20 degrees.  Id.

For diseases of the peripheral nerves, disability ratings are 
based on relative loss of function of the involved extremity 
with attention to the site and character of the injury, the 
relative impairment of motor function, trophic changes, or 
sensory disturbances.  See 38 C.F.R. § 4.120.  The ratings 
are based on whether there is complete or incomplete 
paralysis of the particular nerve.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  See 38 
C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  Further, 
because the veteran is right-hand dominant, his disability is 
rated as impairment of the "major" upper extremity.  38 
C.F.R. § 4.69.

The veteran's current rating under Code 8516 provides that 
incomplete paralysis of the ulnar nerve on the major 
(dominant) side is rated 40 percent disabling where such 
paralysis is severe.  A 60 percent rating is assigned for 
complete paralysis of the ulnar nerve on the major side with 
manifestations such as "griffin claw" deformity due to flexor 
contraction of the ring and little fingers, very marked 
atrophy in the dorsal interspace and thenar and hypothenar 
eminences; loss of extension of the right and little fingers 
cannot spread the fingers (or reverse), inability to adduct 
the thumb; or flexion of the wrist is weakened.

However, as noted, the VA examiner in January 2003 diagnosed 
the veteran with a median nerve injury.  It is noted that 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board notes that contemporary neurological 
testing and clinical examination results point toward 
impairment of the median as opposed to impairment of the 
ulnar nerve.  The Board thus concludes that application of 38 
C.F.R. § 4.124a, Diagnostic Code 8515 is more appropriate to 
the veteran's disability, see Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8515, incomplete 
paralysis of the median nerve on the major (dominant) side is 
rated 50 percent disabling where such paralysis is severe.  A 
70 percent rating is assigned for complete paralysis of the 
median nerve on the major side with such manifestations such 
as the hand inclined to the ulnar side; the index and middle 
fingers more extended than normal; considerable atrophy of 
the muscles of the thenar eminence; the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective; 
absence of flexion of index finger and feeble flexion of 
middle finger; an inability to make a fist; the index and 
middle fingers remain extended; an inability to flex the 
distal phalanx of thumb; defective opposition and abduction 
of the thumb, at right angles to the palm; weakened wrist 
flexion; and pain with trophic disturbances.

In applying Code 8515 to the veteran's case, the Board finds 
that his right hand and wrist disability meets the criteria 
for a 50 percent rating and no more.  That is, the medical 
evidence shows that his disability picture more nearly 
approximates severe incomplete paralysis of the median nerve 
rather than complete paralysis of the median nerve.  The May 
2002 VA examination did not demonstrate any of the criteria 
for complete paralysis of the median nerve, except for 
weakened flexion of the wrist, pain with trophic 
disturbances, and possibly considerable atrophy of the 
muscles of the thenar eminence (the examiner, however, noted 
only generalized atrophy).  The objective findings at the 
time of the January 2003 VA examination show a worsened 
disability picture.  Range of motion of the wrist was more 
limited such that there was no deviation, sensation was 
absent in the fourth and fifth fingers and partially so in 
the middle finger, and there was very marked as opposed to 
slightly decreased grip strength in the hand.  In any case, 
the findings still do not satisfy the criteria for a 70 
percent rating under Code 8515.  In other words, the veteran 
does not exhibit any of the criteria for complete paralysis 
of the median nerve, except for weakened flexion of the wrist 
and pain with trophic disturbances.  Rather, he was able to 
grip with his right hand, albeit with reduced strength; 
thenar atrophy was present to "some" degree but not 
evidently to a considerable degree; all fingers were 
opposable to the thumb, albeit quite slowly; and he was able 
to grasp things, albeit using only his thumb and index 
finger.  Such findings, while demonstrating a very 
significant disability, do not in the Board's opinion meet 
the criteria for complete paralysis of the median nerve.  

The Board here notes that the veteran has not been prejudiced 
by the Board's application of an alternate diagnostic code 
(i.e., Code 8515).  In this case, such application is 
favorable to the veteran and, absent evidence of complete 
paralysis of the median (or ulnar) nerve, a higher evaluation 
is not warranted under either Diagnostic Code 8515 or 8516.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board herein notes that it is possible for a veteran to 
have separate and distinct manifestations from the same 
injury which would permit rating under several diagnostic 
codes; however, the critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  The regulations provide that 
evaluation of the same disability or the same manifestation 
of a disability under different diagnostic codes is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2004) ("avoidance of 
pyramiding").  Further, in relevant part, a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a) (2004).  

As determined above, the veteran meets the criteria for a 50 
percent rating for impairment due to incomplete paralysis of 
a peripheral nerve.  Code 8515 contemplates the functional 
impairment of wrist limitation of motion; therefore, a 
separate rating assignment for limitation of motion of the 
wrist under Code 5215 is not permitted pursuant to the rule 
against pyramiding under 38 C.F.R. § 4.14.  Further, the 
assignment of a single rating under Code 5215, in lieu of an 
evaluation under Code 8515, would not afford a rating higher 
than 50 percent, as noted herein above.  In any case, a 50 
percent rating is the highest rating assignable under the 
rating criteria for limitation of motion of the wrist, in 
cases of unfavorable ankylosis of the wrist.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5214.  

Further, the analysis in DeLuca v. Brown, 8 Vet. App. 202 
(1995) (holding that consideration must be given to 38 C.F.R. 
§§ 4.40, 4.45, which require analysis of functional loss due 
to pain in disabilities of the musculoskeletal system and 
inquiry into weakened movement, excess fatigability, etc., in 
addition to any limitation of motion) does not assist the 
veteran, as he is receiving the maximum disability evaluation 
for limitation of motion of the wrist.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) (remand improper for the 
Board to consider functional loss due to pain because 
appellant was in receipt of maximum evaluation for limitation 
of function of the wrist).

The Board has also considered the assignment of separate 
ratings for limitation of motion of the right fingers, which 
was clinically identified at the January 2003 VA examination.  
Such ratings would be in lieu of the 50 percent rating under 
Code 8515, in light of the prohibition of pyramiding.  
38 C.F.R. § 4.14.  However, even considering the maximum 
allowable rating for limitation of motion of the affected 
fingers, the evaluation would not be in excess of 50 percent, 
when the rating for each affected finger is combined 
(38 C.F.R. § 4.25).  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5224-5230.  

Likewise, the assignment of a separate rating for muscle 
impairment involving the forearm and hand under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5307-5309 would not afford the 
veteran a rating in excess of 50 percent.  The maximum 
allowable rating for a muscle group under those codes is 40 
percent for impairment involving a dominant extremity.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), whether or not the veteran raised them.  In 
this case, however, the veteran is consistently shown to have 
significant limitation of motion of the wrist, loss of 
sensation in the fourth and fifth fingers and partially 
sensation in the middle finger, marked decreased grip 
strength in the hand, some thenar and hypothenar atrophy, 
normal appearing intrinsic muscles, fingers that are all 
opposable to the thumb, and an ability to grasp things using 
the thumb and index finger.  Thus, no other diagnostic codes 
are applicable.

In sum, the veteran's right hand disability more nearly 
approximates the criteria for a 50 percent rating.  The 
preponderance of the evidence is against entitlement to more 
than a 50 percent rating as there is no objective evidence of 
complete paralysis of the median nerve or any additional and 
separately distinct functional loss attributable to the 
service-connected disability.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 4.7.


ORDER

A rating of 50 percent is assigned for the service-connected 
residuals of a right hand injury with degenerative disease of 
the right wrist and ischemic necrosis, subject to the 
regulations controlling disbursement of VA monetary benefits.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


